DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s amendment/response filed 12/30/2021 has been entered and made of record. Claims 1, 4, and 8-9 were amended. Claim 10 was added. Claims 1-10 are pending in the application.
Claim Objections
Claim 10 is objected to because of the following informalities: Claim 10 recites “to associate each of the two or more groups with the medical image associated object” instead of “associate each of the two or more groups with the medical image associated object.” Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niwa et al. (US 2013/0290826) in view of Konolige et al. (US 10417781).
Regarding claim 1, Niwa teaches/suggests: A medical image diagnosis system comprising: 
at least one memory storing instructions (Niwa [0025]: “The storage unit 11 also stores a program for preprocessing to be described later and a program for postprocessing.”); and 
at least one processor that, when executing the instructions (Niwa [0029]: “The control unit 15 functions as the main unit of the medical image display apparatus 1, and controls the respective units by reading out programs for preprocessing and postprocessing from the storage unit 11.”), causes the medical image diagnosis system to operate as: 
a generation unit configured to generate a medical image associated object relating to a medical image (Niwa [0086]: “With the medical finding report creation function, the processing unit 13 creates a medical finding report concerning a medical image.” [The medical finding report meets the claimed medical image associated object.]); 
a first associating unit configured to associate the medical image associated object with the medical image (Niwa [0091]: “The user associates (hyperlinks) a medical image as a basis for the medical findings written on a medical finding report with a character string of the medical findings written on the medical finding report or a key image via the operation unit 14.”); 
a grouping unit configured to assign a plurality of annotations to be added to the medical image to two or more groups (Niwa [0033]-[0034]: “In step SA2, the processing unit 13 allocates the plurality of annotations attached to the single medical image to a plurality of groups in accordance with the instruction issued by the user via the operation unit 14 … Assume that as shown in FIG. 4, four annotations (annotations AN1, AN2, AN3, and AN4) are attached to a medical image. In general, one or a plurality of annotations AN may be attached to a clinical region of interest. The user allocates the annotations AN to groups DO via the operation unit 14.”); 
a second associating unit configured to associate each of the two or more groups with the medical image associated object (Niwa [0086]: “For example, the processing unit 13 associates, for each group, a medical image and the annotation belonging to each group to a key image clinically corresponding to each group or a character string of a medical finding on a group basis.”); and 
a storage unit configured to store the two or more groups and the medical image in a storage part in association with each other (Niwa [0040]: “As shown in FIG. 5, the medical image file FA in the DICOM overlay format has data items including DICOM additional information D1, DICOM overlay data D2, and medical image data D3 associated with each other;” [0042]: “As shown in FIG. 5, the overlay image data D22 is managed for each group. A storage area for overlay image data for each group will be referred to as a layer DO.”).
Niwa does not teach/suggest:
wherein the grouping unit is configured to assign one of the plurality of annotations to a plurality of groups among the two or more groups.
Konolige, however, teaches/suggests:
assign one of the plurality of annotations to a plurality of significant reduction in the amount of work that a user is required to perform in order to obtain a sequence of images in which objects are appropriately annotated in the entire sequence 110.”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the annotation groups of Niwa such that an annotation for one group is propagated to the other groups as taught/suggested by Konolige in order to reduce the amount of work for the user. As such, Niwa as modified by Konolige teaches/suggests:
wherein the grouping unit is configured to assign one of the plurality of annotations to a plurality of groups among the two or more groups (Niwa [0034]: “Assume that as shown in FIG. 4, four annotations (annotations AN1, AN2, AN3, and AN4) are attached to a medical image. In general, one or a plurality of annotations AN may be attached to a clinical region of interest. The user allocates the annotations AN to groups DO via the operation unit 14;” Konolige col. 11 ll. 14-24: “…since the automated annotation system 100 will propagate annotation information for image 203 to the other images in the sequence 110. This represents a significant reduction in the amount of work that a user is required to perform in order to obtain a sequence of images in which objects are appropriately annotated in the entire sequence 110.”).

Regarding claim 5, Niwa as modified by Konolige teaches/suggests: The medical image diagnosis system according to claim 1, further comprising a display control unit configured to display, when one of the two or more groups is designated based on a user operation, each of the plurality of annotations within the designated group on a display unit (Niwa [0054]: “As shown in FIG. 7, the display unit 12 displays a window DI including the medical image IM. The window DI displays a pulldown menu PL for the selection of a group in addition to the medical image IM. The pulldown menu PL displays a list of the identifiers and the like of groups of annotations associated with the data of the medical image IM. The pulldown menu PL may also display the item "all" for the display of all annotations.”).

Regarding claim 6, Niwa as modified by Konolige teaches/suggests: The medical image diagnosis system according to claim 1, wherein the medical image associated object is associated with the medical image as a key object of Digital Imaging and Communications in Medicine (Niwa [0086]: “For example, the processing unit 13 associates, for each group, a medical image and the annotation belonging to each group to a key image clinically corresponding to each group or a character string of a medical finding on a group basis. The storage unit 11 stores the medical image data and the annotation data which are associated with each other;” [0024]: “More specifically, a file in a format complying with this DICOM standard includes a medical image file. A medical image file includes medical image data and additional information which are associated with each other.”).

Regarding claim 7, Niwa as modified by Konolige teaches/suggests: The medical image diagnosis system according to claim 1, further comprising a conversion unit configured to convert each of the plurality of annotations into a Grayscale Softcopy Presentation State of Digital Imaging and Communications in Medicine (Niwa [0027]: “With the storage data generation function, the processing unit 13 converts the data of at least one of the annotations belonging to the respective groups into data for storage. More specifically, data for storage is DICOM overlay data or DICOM GSPS data described above.”).

Claim 8 recites limitations similar in scope to those of claim 1 and is rejected using the same rationale.

Claim 9 recites limitations similar in scope to those of claim 1 and is rejected using the same rationale. Niwa as modified by Konolige further teaches/suggests a non-transitory computer-readable storage medium storing a program (Niwa [0029]: “The control unit 15 functions as the main unit of the medical image display apparatus 1, and controls the respective units by reading out programs for preprocessing and postprocessing from the storage unit 11.”).

Claim 10 recites limitations similar in scope to those of claim 1 and is rejected using the same rationale.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niwa et al. (US 2013/0290826) in view of Konolige et al. (US 10417781) as applied to claim 1 above, and further in view of Berson et al. (US 2004/0210847).
Regarding claim 2, Niwa as modified by Konolige does not teach/suggest: The medical image diagnosis system according to claim 1, further comprising a reception unit configured to receive designation of a predetermined group, wherein the grouping unit is configured to assign, when the predetermined group is designated, each of the plurality of annotations within the predetermined group to the two or more groups except the predetermined group. Berson, however, teaches/suggests a reception unit configured to receive designation of a predetermined 

As such, Niwa as modified by Konolige and Berson teaches/suggests wherein the grouping unit is configured to assign, when the predetermined group is designated, each of the plurality of annotations within the predetermined group to the two or more groups except the predetermined group (Niwa [0034]: “Assume that as shown in FIG. 4, four annotations (annotations AN1, AN2, AN3, and AN4) are attached to a medical image. In general, one or a plurality of annotations AN may be attached to a clinical region of interest. The user allocates the annotations AN to groups DO via the operation unit 14;” Konolige col. 11 ll. 14-24: “…since the automated annotation system 100 will propagate annotation information for image 203 to the other images in the sequence 110. This represents a significant reduction in the amount of work that a user is required to perform in order to obtain a sequence of images in which objects are appropriately annotated in the entire sequence 110;” Berson [0070]: “A user can also designate a window as being "common" to two or more of the other windows, such as common window 1C associated with windows 1A and 1B.”).

Regarding claim 3, Niwa as modified by Konolige and Berson teaches/suggests: The medical image diagnosis system according to claim 2, wherein the grouping unit is configured to assign, when the predetermined group is designated, each of the plurality of annotations within the predetermined group to all of the two or more groups (Niwa [0034]: “Assume that as shown in FIG. 4, four annotations (annotations AN1, AN2, AN3, and AN4) are attached to a medical image. In general, one or a plurality of annotations AN may be attached to a clinical region of interest. The user allocates the annotations AN to groups DO via the operation unit 14;” Konolige col. 11 ll. 14-24: “…since the automated annotation system 100 will propagate annotation information for image 203 to the other images in the sequence 110. This represents a significant reduction in the amount of work that a user is required to perform in order to obtain a sequence of images in which objects are appropriately annotated in the entire sequence 110;” Berson [0070]: “A user can also designate a window as being "common" to two or more of the other windows, such as common window 1C associated with windows 1A and 1B.”). The same rationales to combine as set forth in the rejection of claims 1 and 2 above are incorporated herein.

Regarding claim 4, Niwa as modified by Konolige and Berson teaches/suggests: The medical image diagnosis system according to claim 1, wherein the grouping unit is configured to assign a predetermined annotation to a predetermined group (Niwa [0034]: “Assume that as shown in FIG. 4, four annotations (annotations AN1, AN2, AN3, and AN4) are attached to a medical image. In general, one or a plurality of annotations AN may be attached to a clinical region of interest. The user allocates the annotations AN to groups DO via the operation unit 14;” Konolige col. 11 ll. 14-24: “…since the automated annotation system 100 will propagate annotation information for image 203 to the other images in the sequence 110. This represents a significant reduction in the amount of work that a user is required to perform in order to obtain a sequence of images in which objects are appropriately annotated in the entire sequence 110;” Berson [0070]: “A user can also designate a window as being "common" to two or more of the other windows, such as common window 1C associated with windows 1A and 1B.”). The same rationales to combine as set forth in the rejection of claims 1 and 2 above are incorporated herein.
Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive.
Applicant argues “Konolige discloses propagating annotation information for image 203 to the other images in the sequence. That is, Konolige teaches that annotations for a plurality of images each including a common interest region included within a common sequence are shared. The combination of Niwa and Konolige only show an arrangement where a plurality of groups distributed in one image are shared with another image. In contrast, Claim 1 recites assigning a plurality of annotations to be added to the medical image to the one or more groups, and assigning one of the plurality of annotations to a plurality of groups among the one or two groups.” See Remarks, page 7.

    PNG
    media_image1.png
    262
    422
    media_image1.png
    Greyscale

Examiner respectfully disagrees. Konolige does in fact disclose propagating an annotation for one image to the other images to reduce the amount of work for the user. However, such propagation would have been obvious to one of ordinary skill in the art to be generally applied and not specifically applied to only images.

Niwa discloses grouping of annotations as shown in Fig. 4 (reproduced above). As such, it would have been obvious to propagate an annotation for one group to the other groups to reduce the amount of work for the user.

Applicant further argues “[t]he combination of Niwa and Konolige also fails to teach or suggest the storage unit configured to store both the two or more groups and the medical image in a storage part in association with each other.” See Remarks, page 7.

Examiner respectfully disagrees. Niwa further discloses in para. [0040]: “As shown in FIG. 5, the medical image file FA in the DICOM overlay format has data items including DICOM additional information D1, DICOM overlay data D2, and medical image data D3 associated with each other;” and in para. [0042]: “As shown in FIG. 5, the overlay image data D22 is managed for each group. A storage area for overlay image data for each group will be referred to as a layer DO.” As such, Niwa meets the newly amended limitation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2012/0172700 – propagating assigned labels
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611